                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                               NORTHERN DIVISION

JOHN DAVID RAGLAND                                                          PETITIONER

 V.                                      CIVIL ACTION NO. 3:18CV491 HTW-LRA

 VICTOR MASON, SHERIFF                                                     RESPONDENT

                       REPORT AND RECOMMENDATION
                    OF UNITED STATES MAGISTRATE JUDGE

       This cause is before the Court on Petitioner’s John David Ragland’s Amended

Petition for Writ of Habeas Corpus relief filed on July 25, 2018. Respondent initially

moved to dismiss the petition for failing to exhaust state court remedies and to state a

claim upon which relief may be granted. The parties advise that the state charges against

Petitioner have now been remanded to the “inactive docket,” and he is no longer in

custody on the charges raised in the instant petition. In light of his release, Respondent

moves to dismiss the petition with prejudice. Upon review of the pleadings and

applicable case law, the undersigned recommends that the petition be dismissed as moot

for the following reasons.

       Petitioner was a pre-trial detainee in the custody of the Hinds County Detention

Center facing four indictments for robbery in Hinds County Circuit Court. Although

appointed counsel on the underlying charges, Petitioner filed the instant petition, pro se,

alleging 15 grounds, including false arrest, illegal detainment, and violation of his right to

a speedy trial. In his prayer for relief, Petitioner seeks the immediate release from
custody and one million dollars in damages for mental anguish, pain and suffering, and

the loss of liberty.

         “Under Article III of the Constitution, federal courts may adjudicate only actual,

ongoing cases or controversies.” Lewis v. Continental Bank Corp., 494 U.S. 472, 477

(1990) (citation omitted). The Acase or controversy@ requirement subsists throughout the

case during all stages, and a case becomes moot if it no longer presents a case or

controversy. Spencer v. Kemna, 523 U.S. 1, 7 (1998) (citing Lewis, 494 U.S. at 477-78).

Generally, any set of circumstances eliminating the controversy after the lawsuit is filed

renders the case moot. Center for Individual Freedom v. Carmouche, 449 F.3d 655, 661

(5th Cir. 2006). “A case becomes moot ‘when the issues presented are no longer live or

the parties lack a legally cognizable interest in the outcome.’” Valentine v. Pearson, No.

5:10cv160 DCB-JMR, 2011 WL 2680716, at *2 (S.D. Miss. May 11, 2011) (quoting

United States v. Parole Comm=n v. Geraghty, 445 U.S. 388, 396 (1980)).

       Under the Spencer case, a petitioner presents an Article III controversy when he

demonstrates “some concrete and continuing injury other than the now-ended

incarceration or parole C some ‘collateral consequence’ of the conviction —if the suit is

to be maintained.” 523 U.S. at 7. For the courts to exercise jurisdiction over a petitioner

no longer in custody, that petitioner must demonstrate both that he was in custody when

he filed the petition, and that his subsequent release has not rendered the petition moot.

Zalawadia v. Ashcroft, 371 F.3d 292, 297 (5th Cir. 2004).

       Although Petitioner was in custody when he filed the petition, he has not made the

requisite showing since his release from custody. Consequently, he has not demonstrated
that his petition presents a concrete and continuing injury for this Court to retain

jurisdiction.

       Finally, because Petitioner has not submitted a current address to the Clerk since

his release, his petition is also subject to dismissal for want of prosecution and failure to

comply with the Local Rules. See McCullough v. Lynaugh, 835 F.2d 1126, 1127 (5th

Cir. 1988) (explaining that, pursuant to Rule 41 of the Federal Rules of Civil Procedure, a

district court possesses inherent authority to dismiss an action for failure to prosecute or

for failure to comply with a court order) (citing Link v. Wabash Railroad Co., 370 U.S.

626, 630-31 (1962)). Whether or not a plaintiff is pro se, or incarcerated, he still has an

obligation to inform the Court of any address changes. “Every attorney and every litigant

proceeding without legal counsel has a continuing obligation to notify the clerk of court

of address changes.” See Local Rule 11(a); Wade v. Farmers Ins. Group, 45 F.App’x

323 (5th Cir. 2002) (on appeal from district court’s denial of a motion for reconsideration

of dismissal for failure to prosecute -- even incarcerated litigants must inform the court of

address changes).

       In light of the mootness of Petitioner’s claims, the undersigned recommends that

his Petition be dismissed with prejudice, or in the alternative, without prejudice, for

failure to maintain a current address with the clerk of the court. Should Petitioner file a

timely objection to this Report and Recommendation, providing a current address and
showing why his claims are not moot, the undersigned recommends that the petition be

dismissed for the reasons set forth in Respondent’s Motion to Dismiss.1

                       NOTICE OF RIGHT TO APPEAL/OBJECT

       Pursuant to Rule 72(a)(3) of the Local Uniform Civil Rules of the United States

District Courts for the Northern District of Mississippi and the Southern District of

Mississippi, any party within 14 days after being served with a copy of this Report and

Recommendation, may serve and file written objections. Within 7 days of the service of

the objection, the opposing party must either serve file a response or notify the District

Judge that he or she does not intend to respond to the objection.

       The parties are hereby notified that failure to file timely written objections to the

proposed findings, conclusions, and recommendations contained within this report and

recommendation, shall bar that party, except upon grounds of plain error, from attacking

on appeal the unobjected-to proposed factual findings and legal conclusions accepted by

the district court. 28 U.S.C. § 636, Fed. R. Civ. P. 72(b) (as amended, effective

December 1, 2009); Douglas v. United Services Automobile Association, 79 F.3d 1415,

1428-29 (5th Cir. 1996).

       Respectfully submitted on July 3, 2019.

                                                          s/ Linda R. Anderson
                                                  UNITED STATES MAGISTRATE JUDGE



       1
          The undersigned is mindful of the futility in providing Petitioner an opportunity to notify
the Court of collateral consequences given that the Court is unable to notify him of such because he
has failed to maintain a current address with the Court. Nevertheless, Petitioner should be afforded
the opportunity should he file a timely objection to this report and recommendation.
